PER CURIAM.
In this Anders1 appeal, the judgment and sentence are affirmed in all respects except we strike the court ordered assessment of costs to First Step, see Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994) (en banc), and the $2.00 per month assessment to the Correctional Officer Training Fund. The sentencing form does not indicate the statutory authority for the latter fee. See Drake v. State, 644 So.2d 179 (Fla. 5th DCA 1994).
AFFIRMED as MODIFIED.
W. SHARP, GOSHORN and ANTOON, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh'g denied, 388 U.S. 924, 87 S.Ct. 2094, 18 L.Ed.2d 1377 (1967).